United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1751
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Lester D. Erby,                          *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: July 30, 2009
                                 Filed: August 3, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Lester D. Erby appeals the district court’s1 decision to revoke his supervised
release and the court’s imposition of a 10-month prison term as his revocation
sentence.

       Upon review, we conclude that the district court properly revoked Erby’s
supervised release, see 18 U.S.C. § 3583(g)(4) (If defendant “as part of drug testing,
tests positive for illegal controlled substances more than 3 times over the course of 1

      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
year[,] the court shall revoke the term of supervised release and require the defendant
to serve a term of imprisonment not to exceed the maximum term of imprisonment
authorized under subsection (e)(3).”), and that the revocation sentence--which was
imposed following the court’s consideration of the applicable advisory Guidelines
range and appropriate sentencing factors under 18 U.S.C. § 3553(a)--is not
unreasonable, see U.S.S.G. § 7B1.4 (policy statement) (advisory Guidelines range for
Grade C violation and Category IV criminal history is 6-12 months in prison); 18
U.S.C. § 3583(e) (specifying sentencing factors courts must consider in revocation
decision); United States v. Nelson, 453 F.3d 1004, 1006 (8th Cir. 2006) (appellate
court reviews revocation sentence to determine whether it is unreasonable in relation
to, inter alia, advisory Guidelines range and § 3553(a) factors); see also 18 U.S.C.
§ 3583(e)(3) (for Class C felony, maximum term of imprisonment upon revocation of
supervised release is 2 years).

       Accordingly, we affirm. We also grant counsel’s motion to withdraw, subject
to counsel informing appellant about procedures for seeking rehearing and filing a
petition for certiorari.
                         ______________________________




                                         -2-